Citation Nr: 0408371	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  98-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1971 to May 
1974 and from August 1975 to September 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision by the RO in St. Louis, 
Missouri, which in pertinent part, denied service connection 
for PTSD.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for PTSD and VA has made reasonable efforts to develop such 
evidence.

2.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

3.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

4.  The veteran has PTSD as a result of traumatic events that 
occurred during his active period of his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304. (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Because of the favorable decision in this claim, the Board 
finds that any failure on the part of VA to further notify 
the veteran of the requirements of VCAA, amounts to harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran had 2 periods of service.  He served in the 
United States Air Force from September 1971 to May 1974.  
During that period of service, his military occupational 
specialty (MOS) was a medical service specialist (ward 
attendant).  His second period of service was with the United 
States Navy, from August 1975 to September 1977.  His MOS was 
medical assistant.

Service medical records for the veteran's first period of 
service, including his enlistment physical examination, are 
negative for the diagnosis and treatment of psychiatric 
conditions.  In a report of medical history dated April 1974, 
the veteran reported a history of frequent sleeping trouble, 
depression or excessive worry and nervous trouble.  Of 
particular note is a February 1974 Airman Performance Report 
whereby it noted that the veteran had a tendency to loose his 
temper under stressful situations, however, after counseling 
he was able to better control his temper. The separation 
examination of April 1974 was negative for reports of 
psychiatric complaints and diagnoses.  

During a VA psychiatric examination in January 1975, the 
veteran complained of a nervous condition associated with his 
stomach trouble.  His nervousness was aggravated by his 
unemployment status, his inability to pay bills and high 
prices he encountered when he shopped.  He became nervous 
around people and had not talked to a psychiatrist regarding 
his issues.  The diagnosis was psychophysiological reaction.

Regarding his second period of service, the enlistment 
examination of July 1975 and physical evaluation of June 1976 
are negative for reports of psychiatric complaints and 
diagnoses.  Included in the claims file is a letter of 
appreciation from the veteran's commanding officer, dated May 
1977.  The letter praised the veteran for his admirable 
performance during an emergency situation in the hospital on 
the evening of March 29, 1977.  In July 1977, he underwent 
psychological evaluation.  He was under severe financial 
stress.  The assessment was tension - multiple stress 
problems.  In August 1977, the veteran presented for a 
routine psychological consultation.  His complaints included 
depression, temper control and difficulty with his job 
situation.  The provisional diagnosis was depression due to a 
job problem.  The diagnostic impression reflected a severe 
mixed personality disorder which was manifested by immaturity 
and explosive traits, existing prior to entrance (EPTE).  
Separation examination dated September 1977, clinically 
evaluated his psyche as normal and noted that he was 
prequalified for discharge.  A summary of defects and 
diagnosis included a diagnosis of severe mixed personality 
disorder, EPTE. 

An October 1977 statement from J. Latham, a clinical social 
worker at Neuse Mental Health Clinic was to the effect that 
the veteran was referred to the clinic by physicians at the 
U.S. Naval Hospital, when he acted inappropriately to a 
disciplinary action of his commanding officer.  After several 
sessions for psychological and psychiatric evaluation and 
treatment, he was diagnosed with explosive personality 
disorder.  He was seen for a total of seven session and 
eventually dropped out of treatment.   

In January 1978, the veteran presented for a VA psychiatric 
examination.  He reported difficulty with breathing, chest 
pains and shortness of breath.  He also noted that he had a 
bad temper.  The diagnosis was explosive personality 
disorder.  

In a VA outpatient treatment record dated March 1997, the 
veteran complained of poor sleep, increased irritability, 
poor memory and decreased concentration.  He was unable to 
finish tasks in a timely fashion and found it difficult to be 
around people.  He reported that his symptoms began after he 
enlisted in the Navy.  The pertinent diagnosis was major 
depression.  

In July 1997, the veteran underwent a VA PTSD examination.  
The claims folder was reviewed by the examiner.  The veteran 
complained of sleep disturbance, nervousness around people, 
an increased startle response, recurrent and distressing 
memories which occurred on a daily basis as a result of 
previous traumatic events.  He described stressful events 
that occurred in service.  He tried to avoid events which 
reminded him of previous traumatic situations and no longer 
watched television.  He expressed feelings of hopelessness, 
helplessness, worthlessness and guilt.  The Axis I diagnoses 
were moderate PTSD and recurrent, moderate, major depression.  
A Global Assessment of Functioning (GAF) score estimated 
between 45 to 55 was assigned.  

In August 1997, VA received information from the veteran 
concerning his stressors.  He indicated that while he served 
in the Air Force, as a medical services specialist, he 
encountered numerous traumatic events which included 
administering CPR to a patient on numerous occasions due to 
the patient's cardiac condition.  After 4 months of treatment 
the patient was about to be discharged.  When the veteran 
explained this to the patient, he became overly excited, went 
into cardiac arrest and fell striking his forehead.  As he 
was falling, the veteran attempted to catch him and the 
patient bleed on the veteran's uniform and hospital floors.  
The patient eventually died.  When the patient's wife arrived 
at the hospital to take the patient home she saw the blood on 
the veteran's uniform and fell to the floor crying.  

The second stressor which the veteran reported, occurred in 
approximately January or February 1972.  A terminally ill 
patient, which the veteran had cared for, eventually died 
clutching the veteran.  

The third stressor occurred when the veteran was assigned to 
the flight line.  During an air show a pilot crashed his 
plane and died.  The veteran was responsible for transporting 
the pilot's body to the morgue.  The veteran's peers played a 
practical joke on him and locked him in the morgue.  He tore 
some of his fingernails when he tried to claw his way out 
through a door.  Once his peers realized how terrified he 
was, they opened the morgue door and let him out.

The next stressor occurred in late 1973.  While working in 
the emergency room a soldier with a bullet wound to the head 
was brought in.  A .38 caliber bullet at close range had 
shattered his skull.  He was not conscious, but was 
physiologically reactive.  He was difficult to restrain and 
was having convulsions and moaning in pain.  The veteran was 
instructed to hold direct pressure dressings on the soldier's 
head, without pressing too hard since the skull plates were 
separated.  Small pieces of skull and skin peeled off around 
the dressing.  The patient died three days later.

Additionally, in March 1977, the veteran was suturing a 
twelve-year-old patient's head and as he finished, the 
patient's father passed out.  As the patient's father fell, 
he was hit between the eyes by a table and died.  That same 
day, a patient was brought in with stab wounds to his chest.  
The veteran and attending physician got into an argument 
regarding the patient and the attending physician became 
verbally and mentally abusive toward the veteran.

An additional stressor occurred when the wife of the Chaplin 
of the hospital was brought into the emergency room in 
cardiac arrest.  All attempts to resuscitate her failed and 
he was responsible to report the incident to the Chaplin.
 
During a May 1998 VA PTSD examination, the veteran stated 
that he continued to experience the same symptoms which he 
reported in the July 1997 VA PTSD examination with the only 
exception being that the symptoms had increased.  No Axis I 
diagnosis was noted.  The physician noted that the veteran's 
in service stressors were reported in detail and expressed 
disagreement with the rating panels decision which denied 
service connection for PTSD.  It was requested that the 
rating panel reconsider the veteran's qualifications for 
PTSD.

VA outpatient treatment notes dated June 1998 to August 2000, 
reflect treatment for a variety of conditions, including 
PTSD.  A June 1998 treatment note reflected a diagnosis of 
PTSD.  In an April 1999 VA psychotherapy progress note, the 
veteran reported a significant loss of interest and decreased 
participation in significant activities and feelings of 
detachment and estrangement from others.  He experienced 
significant paranoia and was unable to maintain long-term 
relationships with significant others.  The examiner opined 
that the veteran's symptoms of PTSD were chronic and severe 
in nature and his prognosis was poor.  

In March 2000, the Board remanded this case in order to 
verify the veteran's alleged stressors and to afford the 
veteran a current VA PTSD examination to determine the nature 
of his psychiatric disabilities.

During a September 2003 VA psychological evaluation, the 
veteran reiterated his symptoms listed at the previous VA 
PTSD examinations and also stated that he was unmotivated, 
suffered from panic attacks and had intrusive thoughts, bad 
dreams and nightmares about his experience in the service.  
He further stated that one specific stressor did not cause 
his PTSD; it was an accumulation of all his stressors, which 
caused his PTSD.  His Axis I diagnoses were PTSD and dysthmic 
disorder.  A GAF score of 55 was assigned.  The examiner 
opined that the veteran appeared to evidence some of the 
signs and symptoms of PTSD and his symptoms of depression 
were based on the veteran's subjective reports of the 
stressors that he identified while in service.

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

In this case, some of the medical records and examination 
reports of record reflect a diagnosis of PTSD.  In 
particular, the July 1997, May 1998 and September 2003 VA 
examinations reflect the physicians' review of the veteran's 
claims file, including the stress letter and VA and private 
examination reports.  Given the clear evidence that PTSD has 
been diagnosed, the Board finds that the first requirement 
for such a claim has been met.

It is clear from the veteran's service personnel records, 
including a May 1977 letter of appreciation, and the 
information provided by the veteran in 1997, that his MOS was 
that of a medical assistant and he witnessed multiple 
casualties and dealt frequently with emergency medical 
situations.  Overall the service records generally 
corroborate the veteran's stressors with regard to witnessing 
traumatic events and seeing those who had been wounded or 
eventually died.  Therefore, there is credible supporting 
evidence that a claimed inservice stressor occurred.  

As noted, PTSD has been diagnosed.  A review of the treatment 
records and examination reports reflect the conclusion that 
the veteran's PTSD is related to his events that occurred 
while he was in service.  In particular, in May 1998, the VA 
examiner specifically noted that the veteran's inservice 
stressors were reported in detail and she disagreed with the 
rating panels decision and asked that they reconsider the 
veteran's qualifications for PTSD.  In addition the VA 
examiner at a September 2003 examination, concluded that the 
veteran evidenced the signs and symptoms of PTSD.  Therefore, 
a link established by medical evidence, between the current 
symptoms and the inservice stressors has been provided.

The evidence of record reflects that all three requirements 
to establish a claim of entitlement to service connection for 
PTSD have been met.  The appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



